Citation Nr: 1815560	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for left eye iritis.

2.  Entitlement to an increased disability rating for a bilateral foot condition, characterized as pes planus with plantar fasciitis, currently evaluated as 10 percent disabling prior to January 14, 2015, and 30 percent thereafter.

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for a lower back condition, to include as secondary to a service-connected bilateral foot condition.

5.  Entitlement to service connection for a bilateral hip condition, to include as secondary to a service-connected bilateral foot condition.

6.  Entitlement to service connection for bilateral bone spurs, to include as secondary to a service-connected bilateral foot condition.

7.  Entitlement to service connection for a left knee condition, to include left leg pain and as due to a service-connected bilateral foot condition.

8.  Entitlement to service connection for traumatic brain injury (TBI).

9.  Entitlement to service connection for headaches, to include as secondary to TBI.

10.  Entitlement to service connection for an acquired psychiatric condition (claimed as posttraumatic stress disorder (PTSD) and major depressive disorder), to include as secondary to a service-connected bilateral foot condition.

11.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1972 to July 1974. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2017, the Veteran's wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

The Veteran originally sought service connection for PTSD and major depressive disorder as separate claims, and the RO certified them to the Board as such.  However, the Board notes that a claimant's identification of a benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The law makes plain that it is not the Veteran's responsibility to accurately parse out his various diagnoses; rather, the responsibility falls to the Board to fashion a judgment that accurately reflects all the evidence of record.  Accordingly, the Board herein combines the psychiatric issues on appeal, and expands them to encompass all diagnosed psychiatric disorders. 

In the same manner, the Veteran's wife testified at the December 2017 hearing that the Veteran's report of leg pain, for which he sought service connection, was in fact a symptom of his left knee condition, for which he was also seeking service connection.  Accordingly, the Board has recharacterized the claim as set forth on the title page.   Id. 

The Board notes that the Veteran was originally represented in this matter by the Texas Veterans Commission.  However, in September 2017, the Veteran submitted a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing Disabled American Veterans as his representative. The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral bone spurs, a left knee disability, TBI, headaches, an acquired psychiatric disorder and sleep apnea are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will inform the Veteran when further action, on his part, is necessary.  


FINDINGS OF FACT

1.  The Veteran's left eye iritis disability has been manifested by best corrected distant vision of 20/20, with tearing and without any incapacitating episodes, impairment of visual fields, or impairment of muscle function.

2.  For the period prior to January 14, 2015, the Veteran's bilateral foot disability was not manifested by marked deformity or characteristic callosities.

3.  From January 14, 2015 to November 3, 2017, the Veteran's bilateral foot disability was manifested by pain without pronounced bilateral pes planus or extreme tenderness of plantar surfaces of the feet.

4.  As of November 3, 2017, the Veteran's bilateral foot disability has been manifested by swelling, pain on manipulation of the feet, extreme tenderness of plantar surfaces, decreased longitudinal arch height bilaterally, marked deformity and marked pronation of both feet.

5. At no time during the pendency of the claim does the Veteran have a diagnosis of a left shoulder disability, a lower back disability, or a disability of the bilateral hips.
CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral iritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code 6003 (2017).

2.  Prior to January 14, 2015, the criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

3.  From January 14, 2015 to November 3, 2017, the criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

4.  As of November 3, 2017, the criteria for a 50 percent rating for bilateral pes planus with plantar fasciitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

5.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As noted in an August 2012 formal finding issued by the AOJ, some of the Veteran's service treatment records (STRs) are unavailable.  The Board acknowledges that in cases where a veteran's STRs are unavailable through no fault of his or her own, there is a heightened duty to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  Although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has found that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Iritis

Since service connection was established, the Veteran's left eye iritis has been rated noncompensably disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6003. The Board notes that the applicable rating criteria for eye disabilities, previously found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008. See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008).  As a result, iritis is now evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6000, based on either visual impairment or on incapacitating episodes, whichever results in a higher evaluation.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (a). Examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Unless medically contraindicated, the fundus must be examined with the claimant's pupils dilated.  38 C.F.R. § 4.75(b).

The evidence of record, including VA examination reports dated in August 2009 and November 2016, reflect that the Veteran does not have a visual field or muscle function defect.  Therefore, ratings that may be assigned based on impairment of visual fields or muscle function are inapplicable in this case.  38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

Evaluations for defective vision range from noncompensable to 100 percent based on impairment of central visual acuity or anatomical loss of one eye or both eyes under the provisions of Diagnostic Codes 6061 to 6066.  38 C.F.R. § 4.79.  Visual acuity is generally evaluated on the basis of corrected distance vision.  38 C.F.R. 
§ 4.76 (b).  However, examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision.  Id.  Subject to the provisions of 38 C.F.R. § 3.383 (a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. 
§ 4.75 (c). 

Under Diagnostic Code 6066, a noncompensable rating is assigned for impairment of central visual acuity of 20/40 or better in each eye.  38 C.F.R. § 4.79.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) vision in both eyes is 20/50; (3) vision in one eye is 20/70 and vision in the other eye is 20/40; or (4) vision in one eye is 20/100 and vision in the other eye is 20/40.  Higher ratings are available for more severe loss of central visual acuity. 

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  See 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2017). Iritis with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrants a 10 percent rating.  38 C.F.R. § 4.79, Diagnostic Code 6000.  Higher ratings are warranted for incapacitating episodes of longer duration.  

For clarity, the Board notes that iritis is defined as "inflammation of the iris, usually marked by pain, congestion in the ciliary region, photophobia, contraction of the pupil, and discoloration of the iris."  Dorland's Illustrated Medical Dictionary 960 (32 ed. 2012).

VA medication records show the Veteran has been prescribed eye drops throughout the appeal period.  

In September 2012, the Veteran underwent a VA eye examination.  At that time, the diagnosis of left traumatic iritis was confirmed, with a 1974 onset.  No other eye conditions were noted.  The Veteran reported experiencing no major flare-ups since the 1974 onset, although he did have occasional periods of discomfort two or three times per year.  Examination showed no visual defect of any kind.  The examiner found that, in the previous 12 months, the Veteran experienced no incapacitating episodes attributable to any eye conditions.  

In February 2013, the Veteran seen at VA with complaints of excess tearing of the eyes.  Corrected vision acuity was 20/25 in the right eye and 20/20 in the left.  His eyes were irrigated at that time and an increase in frequency of drops was recommended. 

In October 2013, the Veteran was seen at VA for his eyes.  At that time, it was noted that his service-connected eye disability was treated with drops.  Corrected vision acuity was 20/20, bilaterally.  The ophthalmologist noted that the Veteran's dry eyes and watering were getting better.  The Veteran reported that he would use the prescribed eye drops, which would cause his disability to improve, so he would then stop the drops and notice the condition would worsen.  

In May 2014, the Veteran was seen at VA and reported a decrease in his near vision, for which he wore bifocals.  At that time, he reported using eye drops occasionally.  Corrected vision acuity was 20/25 in the right eye and 20/20 in the left.  In November 2014, he was again seen at VA for his eyes.  At that time, corrected vision acuity was measured at 20/20, bilaterally.  Examination showed early cataracts in both eyes; however, no visual changes noted were at that time.

November 2014 and July 2015 eye examinations showed no visual impairment. 

A December 2015 VA treatment note shows the Veteran was seen for a routine eye examination.  At that time, it was noted that he was using glaucoma drops at bedtime.  Corrected vision acuity was 20/20, bilaterally.  No visual changes were noted. 

In February 2017, the Veteran underwent a VA eye examination.  At that time, glaucoma and cataracts were diagnosed, bilaterally.  The VA optometrist was asked to assess the Veteran's service-connected eye disability.  He indicated that there was no reduction in best corrected visual acuity, no posterior subcapsular cataract, and no posterior synechiae typically associated with the kind of eye injury the Veteran sustained in service.  The optometrist also noted in the examination that there had been no incapacitating episodes attributable to his eye disability in the previous 12 months.  

In June 2017, the Veteran underwent a routine eye examination at VA.  At that time, there were communication difficulties due to his January 2017 stroke.  The Veteran's wife reported that he was experiencing excessive tearing. 

At the December 2017 hearing, the Veteran's wife testified that the Veteran was treating his eye disability with drops and that, prior to the stroke, he had reported pain in the eye.  

Based on the foregoing medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against assignment of a compensable disability rating for left eye iritis at any point pertinent to the claim on appeal.  Throughout the appeal period, the Veteran's service-connected l iritis has been manifested by best corrected distant vision of 20/20 in the left eye (at worst) with excessive tearing, but without any incapacitating episodes, impairment of visual fields, or impairment of muscle function.  These findings are consistent with the noncompensable disability rating currently assigned. 

A higher, 10 percent rating is not warranted because the medical evidence of record does not reflect best corrected distant vision worse than 20/40 in either eye, any incapacitating episodes due to iritis, or any visual impairment resulting from impaired visual fields or muscle function.  Therefore, a compensable rating for the Veteran's service-connected bilateral iritis is not warranted on any basis.

In sum, the Board finds the Veteran's left eye iritis disability has been properly rated as noncompensably disabling, based on best corrected distant vision of 20/20 or better.  Therefore, the assigned noncompensable rating for the Veteran's left eye iritis disability is proper throughout the appeal period and a higher rating is not warranted.

Bilateral pes planus

The Veteran asserts that his service-connected bilateral pes planus with plantar fasciitis warrants a higher rating than that which is currently assigned. 

At the outset, the Board notes that, in addition to the service-connected pes planus at issue herein, the Veteran was also granted service connection for plantar fasciitis and assigned a 10 percent rating for the period prior to January 14, 2015.  The Veteran's symptoms for bilateral pes planus, for which he seeks an increase, and plantar fasciitis are very similar, and to rate them separately would constitute pyramiding.  38 C.F.R. § 4.14.  As a result, the Board will consider whether the Veteran's symptoms warrant a rating in excess of 10 percent prior to January 14, 2015, under Diagnostic Code 5276, as it allows for the highest possible rating. Subsequent to that date, the RO combined the Veteran's foot disabilities into a single disability and rated it accordingly under that code; an increased rating for that period is discussed infra. 

Pursuant to Diagnostic Code 5276, for a bilateral disability, a noncompensable rating is warranted for mild symptoms that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.
In August 2012, the Veteran was seen at VA for an appointment unrelated to his feet; at that time, a pain screen indicated pain in the left foot, more than in the right.  

In September 2012, the Veteran underwent a VA foot examination.  At that time, the diagnosis of bilateral pes planus was confirmed.  The Veteran reported pain in both feet on use.  There was no indication of swelling, pain on manipulation, characteristic calluses, or extreme tenderness of plantar surfaces of either foot.  The Veteran's symptoms were not relieved by arch supports or orthotics, which, it was noted, he did not use.  On examination, there was no decreased longitudinal arch or marked deformity such as pronation or abduction.  The weight-bearing line did not fall over or medial to the great toe, there was no deformity causing alteration to the weight-bearing line, there was no inward bowing of the Achilles tendon or marked inward displacement of the same.  At that time, the Veteran did not use assistive devices to walk.  The Veteran reported experiencing flare-ups which lasted anywhere from a few minutes to a few hours.  Further examination showed no metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.    

Multiple VA treatment notes from October 2013 show left foot numbness and tingling, without weakness.  Notes from September and December 2014 continue to show left foot pain on use.  

In January 2015, the Veteran was examined.  The diagnosis of pes planus was confirmed, along with a right foot hairline fracture of the medial talus and plantar fasciitis.  The Veteran reported bilateral foot pain which sometimes caused him to fall.  He indicated that he experienced occasional flare-ups which increased pain and caused less movement than normal.  Functional loss was noted, due to pain on movement.  There was pain on use of both feet, although the pain was not accentuated on manipulation.  There was an indication of swelling on use, and characteristic calluses, bilaterally.  The Veteran did not use arch supports, built up shoes or orthotics.  He did not experience extreme tenderness of plantar surfaces on one or both feet.  Examination showed decreased longitudinal arch height of both feet on weight-bearing.  There was objective evidence of a marked deformity of both feet, without marked pronation.  The weight-bearing line did not fall over or medial to the great toes, and there was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  No Achilles heel-related deformities were noted.  Also absent were hammer toe, hallux valgus, hallux rigidus, pes cavus, and malunion or nonunion of tarsal or metatarsal bones.  Pain was noted on examination, which caused less movement than normal, weakened movement, excess fatigability, pain on weight bearing and non, as well as swelling.  Flare-ups were reported.  It was noted that the Veteran used a cane constantly, and a walker regularly, in order to ambulate.  

In May 2015, the Veteran was treated for left foot pain with injections.  In VA treatment notes from February and March 2016, foot pain was noted.  The Veteran described the pain as aching, and it was worsened by walking.  

In December 2017, the Veteran submitted the report of a November 2017 private foot examination.  In that report, diagnoses of flat foot, Morton's neuroma and metatarsalgia were noted.  The examiner noted bilateral foot pain, which caused difficulty with walking.  The pain caused functional loss.  There was pain on manipulation of the feet, as well as swelling on use.  Calluses were absent.  Extreme tenderness of plantar surfaces and decreased longitudinal arch height were noted, bilaterally.  Objective evidence of marked deformity and marked pronation of both feet was noted.  The examiner determined that the weight-bearing line fell over or was medial to the great toe of both feet, and there was inward bowing of the Achilles tendon on both feet.  Combined, all of the Veteran's feet disabilities caused pain on movement, pain on weight-bearing, swelling and deformity.  Pain and swelling of the left foot was noted after repeated use.  

At the December 2017 hearing, the Veteran's wife testified that he wore orthopedic inserts to treat his service-connected foot disability.  She indicated that the Veteran reported severe pain, causing an inability to stand for very long, or walk for more than 30 minutes at a time.  




Prior to January 14, 2015

Based on the evidence of record, the Board finds that the Veteran did not meet the criteria for an evaluation in excess of 10 percent for bilateral pes planus, prior to January 14, 2015.  Although the Veteran was noted to have pain on use, and some weakness, the treatment notes and VA examination reports of record do not show any marked deformity (pronation, abduction, etc.) or characteristic callosities.  The September 2012 VA examiner specifically found that there were no characteristic calluses and that there was no evidence of marked deformity of either foot, or marked pronation.  As such, the Board finds that the criteria for a 30 percent disability were not met or approximated prior to January 14, 2015.

From January 14, 2015 to November 3, 2017

The Board further finds that, for the period from January 14, 2015 to November 3, 2017, a rating in excess of 30 percent is not warranted.  In this regard, there is no medical evidence of pronounced bilateral pes planus, extreme tenderness of plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  While the Veteran has competently reported pain associated with the condition, the pain was not characterized as extreme, as concerning his plantar surfaces.  The January 2015 examiner explicitly found that none such criteria were present.  The Veteran was treated in May 2015 for foot pain, which was not considered "extreme" at that time.  Thus, the Board finds that a 50 percent rating, under Diagnostic Code 5276, is not warranted for this period.

From November 3, 2017

As noted above, the Veteran underwent a private foot examination on November 3, 2017.  At that time, the examiner noted difficulty with walking.  There was swelling, pain on manipulation of the feet, and extreme tenderness of plantar surfaces.  A decreased longitudinal arch height was noted, bilaterally, along with objective evidence of marked deformity and marked pronation of both feet was noted.  As per Diagnostic Code 5257, these symptoms warrant a 50 percent rating when experienced bilaterally.  Thus, the Board finds that, as of November 3, 2017, a 50 percent rating for service-connected bilateral pes planus with plantar fasciitis is proper. 

In addition to the above findings, the Board has also considered whether a separate rating is warranted under various other diagnostic codes, at any time during the appeal period.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, other diagnostic codes pertaining to foot disabilities, including Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot or pes cavus), Diagnostic Code 5279 (metatarsalgia, anterior, or Morton's disease), Diagnostic Code 5280 (hallux valgus, unilateral), Diagnostic Code 5281 (hallux valgus, severe), and Diagnostic Code 5282 (hammer toe), do not apply, as the Veteran does not have service-connected pathology relevant to these diagnostic codes.  See 38 C.F.R. § 4.71a.

After November 3, 2017, no additional higher or alternative ratings under different Diagnostic Codes can be applied in this case as other Diagnostic Codes covering other disabilities or injuries of the foot either would not result in a rating in excess of the 50 percent evaluation assigned herein, or would be impermissible as pyramiding.  See 38 C.F.R. § 4.71a; Esteban, supra.  The only basis available for higher evaluations are separate ratings for each foot under Diagnostic Code 5167 (loss of use of foot), which provides for a 40 percent disability rating.  While the Veteran's disabilities are certainly productive of limited function, the medical evidence does not show, nor does he allege, that he has actually lost the use of either foot.

The record shows the Veteran has reported flare-ups of his service-connected foot disability.  The Court has also found that reported flare-ups must be considered when rating a disability.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Flare-ups must be quantitative and must result in limitation of motion or function beyond that contemplated by the already provided evaluation.  In addition, because there is a regulation addressing the stabilization of ratings, the flare-ups must be of such length as to establish that the overall impairment is more severe than currently evaluated rather than a brief snapshot in time.  The Veteran's statements, if accepted as credible, would not warrant a higher evaluation based on flare-ups since such do not additionally limit function in a quantifiable way and are not of such length or duration that a staged rating would not violate the rule regarding stabilization of ratings.

Thus, 38 C.F.R. § 4.1 provides that the degrees of disability specified are considered adequate to compensate considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Here, the reports of flare-ups are not quantifiable and are not of sufficient duration to warrant a change in evaluation without violating the spirit of Mitchell, supra, 38 C.F.R. § 4.1, and the rules regarding the stabilization of ratings.

In addition to the above, the Board has considered the Veteran's complaints of pain and fatigability and other reported functional impairment due to his bilateral foot symptoms.  The Board finds, however, that there are no objective clinical indications that the symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5276, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain. See DeLuca, supra.

The Board recognizes the Veteran's statements, and those of his wife, attesting to his foot symptoms.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The proffered descriptions are credible because there exists no reason to doubt either the Veteran or his wife, and their statements have been consistent with the evidence of record. See Caluza, supra; Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Even so, the Board finds that the statements given by the Veteran and his wife do not, when viewed in conjunction with the medical evidence of record, tend to establish the criteria for a higher rating at any time during the appeal.


Left shoulder, lower back, bilateral hips

The Veteran asserts that he has disabilities of the left shoulder, lower back and bilateral hips, all of which are a result of an in-service accident in which he fell from a truck and was injured.  As noted above, the Veteran's service treatment records are unavailable, thus imposing a heightened obligation to explain its findings and conclusions.  See O'Hare, supra.  In the alternative, he contends that he developed a low back disability and bilateral hip disabilities on a secondary basis, due to his service-connected bilateral pes planus.  

However, the Board notes that a thorough review of the Veteran's post-service VA treatment records fails to reveal a diagnosis of disabilities of the left shoulder, lower back and bilateral hips.  The Board thus finds that service connection for these conditions cannot be established, as the record fails to demonstrate that the Veteran had any such current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to his filing of a claim.  See McClain, supra.  In this regard, despite the Veteran's assertions, there are nevertheless no competent diagnoses at any point during the appeal period.  Specifically, at a September 2012 VA examination, it was determined that the Veteran had no shoulder, back or hip conditions or disabilities.  Review of the medical evidence of record supports these findings. 

The Board notes that review of the medical record reveals some indication of pain experienced in the shoulder, back and hips.  However, as noted above, symptoms such as pain are not considered a disability for purposes of service connection, without a diagnosis of an actual disability.  See Sanchez-Benitez, supra (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Therefore, the Board finds that the record fails to reveal a recent diagnosis of disability prior to the filing of the claims.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. 
§ 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have the current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  It necessarily follows that service connection cannot be granted on a secondary basis.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

Furthermore, as for any assertions by the Veteran, or to the extent that she testified as to such during the December 2017 hearing, his wife, as to the diagnosis of disabilities of the left shoulder, lower back and bilateral hips, the Board finds that such assertions do not provide probative evidence in support of the claims.  The medical diagnoses of such disorders are a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of various musculoskeletal conditions is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (providing that lay persons are not competent to diagnose conditions such as cancer).  Specifically, the diagnosis of a shoulder, back or hip condition requires specialized training regarding the musculoskeletal system, and as the Veteran and his wife are not shown to be other than laypersons without such appropriate training and expertise, they are not competent to render a probative opinion as to the medical matters upon which these claims turn.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for disabilities of the left shoulder, lower back and bilateral hips are not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz, supra; Gilbert, supra.
ORDER

Entitlement to a compensable disability rating for left eye iritis is denied.

Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis, prior to January 14, 2015, is denied. 

Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis, from January 14, 2015 to November 3, 2017, is denied. 

Entitlement to a rating of 50 percent for bilateral pes planus with plantar fasciitis, as of November 3, 2017, is granted.

Service connection for a low back condition, to include on a secondary basis, is denied.

Service connection for a left hip condition, to include on a secondary basis, is denied.

Service connection for a right hip condition, to include on a secondary basis, is denied. 


REMAND

Bilateral bone spurs

The Veteran asserts that he developed bilateral bone spurs as secondary to his service-connected pes planus with plantar fasciitis.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen, supra.

In the September 2012 VA examination referenced above, the Veteran's discussion of his bone spurs was noted, but no formal diagnosis was made.  At that time, no formal etiology was determined, although the examiner indicated that the Veteran's right foot bone spurs were likely related to plantar fasciitis. In a January 2015 VA treatment note, the Veteran was formally diagnosed with bilateral bone spurs.  The Board notes that service connection was granted for plantar fasciitis in the original December 2012 rating decision on appeal, and it was considered to be part of the Veteran's bilateral foot disability.  As there is an indication in the record that the Veteran's diagnosed bilateral bone spurs may be due to a service-connected disability, the Board finds that its duty to assist has been triggered, and a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)(recognizing that 38 C.F.R. § 3.159 (c) (4) presents a low threshold for the requirement of a VA examination).

Left knee

The Veteran's claim for service connection for a left knee disability was denied in the December 2012 rating decision because although the Veteran was treated in service for knee pain, he had no formal diagnosis related to the limb.  The medical evidence of record shows that the Veteran was subsequently diagnosed with osteoarthritis of the left knee, in March 2014.  As the Veteran asserts that his left knee disability is due to his service-connected bilateral pes planus, the Board finds that the threshold requirements of McLendon have been met, and an examination is warranted to determine the etiology of a left knee disability. 

TBI

Throughout the pendency of his claim, the Veteran has consistently asserted that he was thrown from a truck while serving in the military, which caused him to strike his head.  The Board notes that his service treatment records, and therefore documentation of such an incident, are unavailable.  To date, there has been no VA examination performed through which the diagnosis of TBI could be confirmed.  Therefore, the Board finds that an examination is warranted.  McLendon, supra. 

Headaches

Similarly, as noted at the December 2017 hearing, the Veteran has consistently asserted that he has experienced headaches since the in-service truck accident.  His medical record shows multiple complaints of frequent, painful headaches, and the Veteran is competent to report continuity of headache symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  To date, there has been no VA examination performed.  In light of the evidence of record, the Board finds that an examination is warranted.  Id. 

Acquired psychiatric condition

The Veteran has been diagnosed with major depression.  Although an October 2012 VA examiner found that the Veteran's depression was not related to his military service, the Veteran has since asserted that he developed depression as a result of the chronic pain of his service-connected bilateral pes planus.  Therefore, the Board finds that an examination, which addresses any such relationship, is warranted.  

Sleep Apnea

The Veteran contends that his sleep apnea, which was formally diagnosed in September 2012, is due to his military service.  Although the condition was noted during the September 2012 VA examination, no etiology opinion was rendered.  At the December 2017 hearing, the Veteran's wife asserted that his sleep apnea was aggravated by his service-connected disabilities.  Therefore, the Board finds that an examination is warranted.  McLendon, supra. 

Finally, the Board notes that the Veteran experienced a stroke in January 2017 and is possibly confined to a wheelchair without the ability to communicate effectively.  Therefore, the necessity of an in-person examination, rather than an opinion based solely on the evidence of record, will be left to the VA medical professional to whom the above-mandated examinations are assigned. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran's record to be provided to an appropriate medical professional so as to render an opinion on the etiology of his bilateral bone spurs.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

Following a thorough review of the record, the examiner is asked to opine as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's service-connected bilateral pes planus with plantar fasciitis (a) caused, or (b) aggravated, his bilateral bone spurs.  If aggravation is found, the examiner should determine, if possible, to what extent the bone spur disability was aggravated beyond its natural progression. 

The examiner must include in the examination report the full and detailed rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Arrange for the Veteran's record to be provided to an appropriate medical professional so as to render an opinion on the etiology of a left knee disability.   

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

Following a thorough review of the record, the examiner is asked to diagnose all disabilities of the Veteran's left knee.  Then, in relation to each diagnosed disability, the examiner is asked to opine as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's service-connected bilateral pes planus with plantar fasciitis (a) caused, or (b) aggravated, the left knee disability.  If aggravation is found, the examiner should determine, if possible, to what extent the left knee disability was aggravated beyond its natural progression. 

The examiner must include in the examination report the full and detailed rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Arrange for the Veteran's record to be provided to an appropriate medical professional (VA TBI examinations must be performed by a physiatrist, psychiatrist, neurologist or neurosurgeon) so as to render an opinion on possible residuals of a TBI, to include headaches. 

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

The examiner should specifically provide, or rule out, a diagnosis of residuals of a traumatic brain injury. 

If it is determined that the Veteran suffers from or has suffered from residuals of TBI at any time during the relevant appeal period, he or she should state which symptoms or disorders, at least as likely as not (that is, a 50 percent or higher degree of probability) represent manifestations or residuals of an in-service TBI. 

The examiner must include in the examination report the full and detailed rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Arrange for the Veteran's record to be provided to an appropriate medical professional so as to render an opinion on the etiology of any headache disability.   

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that any headache disability had its onset during the Veteran's active duty service or was caused by any incident or event that occurred during his period of service, to specifically include an in-service fall from a truck. 

The examiner must include in the examination report the full and detailed rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Arrange for the Veteran's record to be provided to an appropriate medical professional so as to render an opinion on the etiology of his acquired psychiatric disability (characterized as PTSD and major depressive disorder).  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

Following a thorough review of the record, the examiner is asked to opine as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's service-connected bilateral pes planus with plantar fasciitis (a) caused, or (b) aggravated, his acquired psychiatric disability.  If aggravation is found, the examiner should determine, if possible, to what extent the psychiatric disability was aggravated beyond its natural progression. 

The examiner must include in the examination report the full and detailed rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Arrange for the Veteran's record to be provided to an appropriate medical professional so as to render an opinion on the etiology of his sleep apnea.

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

Following a thorough review of the record, the examiner is asked to opine as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's service-connected bilateral pes planus with plantar fasciitis (a) caused, or (b) aggravated, his sleep apnea.  If aggravation is found, the examiner should determine, if possible, to what extent the disability was aggravated beyond its natural progression. 

The examiner must include in the examination report the full and detailed rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


